Citation Nr: 0910929	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-29 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether a reduction from 100 percent to 20 percent for 
prostate cancer, effective May 1, 2004, was proper.

2.  Entitlement to an initial rating in excess of 20 percent 
disabling for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to 
July 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In December 2007, the Board remanded the claims to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further development.


FINDINGS OF FACT

1.  Service connection for residuals of prostate cancer was 
granted at a disability rating of 100 percent effective from 
July 25, 2002, by a December 2002 rating decision; this 
decision also notified the Veteran that the 100 percent 
rating was not considered permanent and was subject to a 
future review examination.

2.  Following a September 2003 VA examination which 
demonstrated no local reoccurrence of cancer or metastasis, 
an October 2003 rating decision proposed to reduce the rating 
for residuals of prostate cancer from 100 percent to 0 
percent.

3.  A reduction of the rating for prostate cancer from 100 
percent to 10 percent was formally implemented, effective 
from May 1, 2004, by a February 2004 rating decision.

4.  The rating for residuals of prostate cancer was increased 
to 20 percent, effective from May 1, 2004, by a March 2006 
rating decision.

5.  The Veteran does not have a disability requiring the 
wearing of absorbent materials which must be changed two to 
four times per day or more, a disability resulting in a 
daytime voiding interval of less than one hour or awakening 
to void five or more times per night, or renal dysfunction.
CONCLUSIONS OF LAW

1.  The criteria for reduction of a 100 percent evaluation 
were met, and the criteria for restoration of a 100 percent 
rating for residuals of prostate cancer are not met.  38 
C.F.R. §§ 3.105(e), 4.115b, DC 7528 (2008).

2.  The criteria for a rating in excess of 20 percent for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115, DC 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the Veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The Veteran is also to 
be informed that he may request a predetermination hearing, 
provided that the request is received by VA within 30 days 
from the date of the notice.  If additional evidence is not 
received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
Veteran expires.  38 C.F.R. §§ 3.105(e), (h).

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, DC 7528.  
Thereafter following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) of 
this chapter.  If there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

38 C.F.R. § 4.115a states that voiding dysfunction is rated 
as urine leakage, urinary frequency, or obstructed voiding.  
A 60 percent rating is assigned for disability requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  

Important for this case, a 40 percent rating is assigned for 
a disability requiring the wearing of absorbent materials 
which must be changed two to four times per day.  

According to the criteria for urinary frequency listed in 38 
C.F.R. § 4.115a, a maximum 40 percent rating is assigned for 
disability resulting in a daytime voiding interval of less 
than one hour or awakening to void five or more times per 
night.  

The criteria for renal dysfunction pursuant to 38 C.F.R. § 
4.115a are inapplicable, as there is no medical evidence that 
the Veteran's residuals of prostate cancer have manifested in 
renal dysfunction.

As required by the terms of DC 7528, the Veteran was afforded 
VA examination in September 2003.  This examination disclosed 
that the Veteran had undergone brachytherapy with neoadjuvant 
hormone obligation in December of 2002.  

The Veteran denied frequency of voiding, urinary tract 
infections, and incontinence, and denied any surgery on any 
part of his urinary tract other than the brachytherapy.  

Medical records from the Cancer Therapy and Research Center, 
dated June 2003, indicate that the Veteran's PSA was 0.9.  
The assessment was six months status post I-125 interstitial 
implant for organ-confined prostatic carcinoma with excellent 
short term biochemical and clinical response to treatment.

Medical records from the Thomas-Spann Clinic, dated October 
15, 2003 indicate that the Veteran had a slightly elevated 
PSA at 1.66.  It was noted that the Veteran awakened every 2 
to 3 hours to go to the bathroom.

The Veteran had another VA examination in November 2005 for 
residuals of his prostate cancer.  The examiner stated that 
the Veteran had a PSA of 0.1.  It was noted that the Veteran 
had nocturia three to four times per night and passed urine 
every two to three hours in the daytime.  The Veteran had no 
incontinence or urinary tract infections.  Catheterization 
had not been required since December 2002.

The Board remanded the matter in December 2007 for a more 
comprehensive examination with a review of the claims file.  
In September 2008, the VA examiner noted that the Veteran had 
the brachytherapy in December 2003; however, it appears that 
the 2003 date is a typographical error as the medical records 
indicate that the Veteran underwent the brachytherapy in 
December 2002.

The examiner noted that the last antineoplastic treatment was 
December 18, 2002.  Also listed were PSA readings for August 
2006, May 2007, August 2007, June 2008, and September 2008.  
All PSA readings were 0.1 or less.  

The examiner stated that the Veteran had an enlarged prostate 
but that given the below normal PSA values, it was a benign 
prostate hypertrophy, which is generally a normal finding for 
the Veteran's age group.

The examiner indicated that the Veteran had been diagnosed 
with adenocarcinoma of the prostate, T1c, Gleason 6.  He 
further noted that the Veteran had no urinary symptoms such 
as leakage, urinary tract infections, obstructed voiding, 
stones, renal dysfunction or failure, acute nephritis, or 
hydronephrosis.

The diagnosis was status post brachytherapy for cancer of the 
prostate, with the residuals of erectile dysfunction and no 
signs of recurrence as noted by the normal PSA values.

In the opinion, the examiner stated that there were no signs 
of active cancer and that the Veteran has clearly been in 
remission given the normal PSA readings.  He stated that the 
date of remission was more likely than not the day of the 
brachytherapy, December 18, 2002, as this was the treatment 
which ultimately lead to the destruction or resolution of the 
prostate cancer.  He indicated that there have been no other 
antineoplastic treatments since that time.

The Veteran submitted a statement in July 2005 describing the 
residuals of his prostate cancer.  The Veteran stated that he 
suffers erectile dysfunction (the Veteran is service 
connected for this problem in a separate rating action).  He 
also suffers decreased and/or intermittent urinary flow rate 
and sometimes has to pass gas to completely empty his 
bladder.  He stated that he empties his bladder two to three 
times immediately after waking in the morning; has increased 
frequency of urination during the day and night, up to 15 
times per 24 hours; and suffers occasional constipation and 
incontinence for a period of time after a bowel movement.

Another statement, dated April 2004, the Veteran stated that 
he urinated every hour while awake and at night while 
sleeping.  The Veteran also reported problems with 
constipation.

Finally, a statement dated October 2003 indicates that the 
Veteran was voiding at least four times per night and every 
two hours during the day.  He reported decreased flow and 
incomplete voiding.

With the rating criteria in mind, the relevant history will 
be summarized.  Following receipt of a claim in July 2002, by 
rating decision dated December 2002, service connection was 
granted for prostate cancer with therapy treatment, effective 
July 25, 2002.  A 100 percent rating was assigned.

Following a September 2003 VA examination which demonstrated 
no local reoccurrence of cancer or metastasis, an October 
2003 rating decision proposed to reduce the rating for 
residuals of prostate cancer from 100 percent to 0 percent.  
The Veteran was informed of this proposal by letter dated in 
October 2003.  Following receipt of additional submissions 
from the Veteran, a reduction in rating to 10 percent was 
formally accomplished in a February 2004 rating action, 
effective from May 1, 2004.  A March 2006 rating decision 
increased the disability rating from 10 to 20 percent, 
effective May 1, 2004.

The reduction in the 100 percent rating for residuals of 
prostate cancer was proper.  As required by Diagnostic Code 
7528 and 38 C.F.R. § 3.105(e), the reduction followed a VA 
examination and notice by proposed rating reduction.  The 
reduction was also well-supported by the clinical evidence 
described above, in particular the September 2003 VA 
examination and October 2003 private treatment records which 
did not reflect evidence of a reoccurrence or metastasis of 
the cancer.  There is no clinical evidence demonstrating a 
recurrence or metastasis of prostate cancer.

Turning now to whether the 20 percent rating best reflects 
the Veteran's residuals of prostate cancer, the Board notes 
initially that the Veteran's claimed residual disabilities 
are urinary frequency and erectile dysfunction.  The Board 
has considered the medical records as well as the Veteran's 
statements regarding his disability, such as his increased 
frequency of urination during the day and night, up to 15 
times per 24 hours, and his statement that he urinated every 
hour while awake and at night while sleeping.  However, the 
preponderance of the evidence weighs against a disability 
rating greater than 20 percent.  The Veteran does not have a 
disability requiring the wearing of absorbent materials which 
must be changed two to four times per day or more, a 
disability resulting in a daytime voiding interval of less 
than one hour or awakening to void five or more times per 
night, or renal dysfunction.  In fact, based upon the most 
recent VA examination, the Veteran reported no urinary 
symptoms such as leakage, urinary tract infections, 
obstructed voiding, stones, renal dysfunction or failure, 
acute nephritis, or hydronephrosis.

In sum, a rating in excess of 20 percent for residuals of 
prostate cancer is not warranted.  It is important for the 
Veteran to understand that his complaints, overall, are the 
basis for the 20 percent evaluation.  Some of the Veteran's 
own statements in this case provide the basis to find that he 
does not meet the requirements for a higher evaluation.  

As a final point, the Board finds that there is no objective 
evidence of any symptoms of the Veteran's service-connected 
residuals of prostate cancer that are not contemplated by the 
rating criteria.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and that the claimant is expected to provide; in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the procedures applicable to reduction from a 
total (100 percent) rating to a lesser rating under 38 C.F.R. 
§ 4.115b, are specified in that rating code, and required the 
schedular reduction to be conducted in accordance with 38 
C.F.R. § 3.105.  Section 3.105(e) sets forth procedural 
requirements for reductions in disability compensation 
ratings.  When a reduction is anticipated, the beneficiary 
must be notified of the proposed reduction, with notice of 
the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not 
be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).

When these procedures are applicable, VA must comply with 
those provisions rather than the notice and duty provisions 
in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)) (standards for review of evidence).  Therefore, no 
further discussion of the VCAA as to this issue is required.  

As to the claim for an evaluation in excess of 20 percent for 
residuals of prostate cancer, VA's duty to notify the Veteran 
was met through a letter issued by the Appeals Management 
Center in January 2008.  The January 2008 letter advised the 
Veteran of the evidence that is necessary for an increased 
rating.  In particular, the January 2008 letter advised the 
Veteran that to substantiate a claim, he must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Moreover, the Veteran demonstrated that he 
understood the types of evidence needed to substantiate the 
claim when he submitted his October 2003, April 2004, and 
July 2005 statements which explained the severity of the 
current residuals of the service-connected prostate cancer.  

Though the January 2008 letter was issued after the February 
2004 rating decision, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in October 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  


ORDER

The claim that reduction of a total (100 percent) evaluation 
for residuals of treatment of service-connected prostate 
cancer was improper is denied, and restoration of the 100 
percent evaluation is denied.

An evaluation in excess of 20 percent for residuals of 
service-connected prostate cancer from May 1, 2004 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


